Mr. Justice Brennan,
joined by Mr. Justice Stewart and Mr. Justice Marshall,
dissenting.
In these criminal prosecutions for the sale of certain allegedly obscene publications in violation of Mich. Stat. Ann. §28.575 (1), the Supreme Court of Michigan reversed the convictions on the ground that suppression of sexually oriented expression cannot be reconciled with the guarantees of the First Amendment in the absence of evidence that the materials were distributed to juveniles or offensively exposed to unconsenting adults. In recognizing this limitation on state power the Michigan Supreme Court adopted an approach consistent with the one I have urged today. See Paris Adult Theatre I v. Slaton, ante, p. 73. Accordingly, I would dismiss the appeal for want of a substantial federal question, or if the jurisdictional statement be treated as a petition for cer-tiorari, would deny the petition.